Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 15-25 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/21 is acknowledged. 

Oath/Declaration
	Oath/Declaration filed on 6/29/18 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (U.S. Patent Publication No. 2009/0309230) or Geffken et al. (U.S. Patent Publication No. 2005/0067673).
Referring to figures 1-14, CUI et al. teaches an integrated circuit structure, comprising:
one or more sets of first and second conductive lines (120) along a same direction in an interlayer dielectric (ILD, 105/110); and
an air gap (1390, see figure 14) in the ILD (105/110) between the first and second conductive lines (120), the air gap extending across the ILD (105/110) to sidewalls of the first and second conductive lines (120, see figure 14).
However, the reference does not clearly teach the specific width of the first and second conductive lines (as in claim 1), the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 um (as in claim 2), the one or more spacers leave an opening in the air gap of approximately 100-300 nm (as in claim 4), the non-contiguous air gap segments (as in claim 8) and the depth of the first and second conductive lines (as in claims 10-11).

	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 µm, the spacers leave an opening in the air gap of approximately 100-300 nm, the depth of the first and second conductive lines) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive 
Regarding to claim 3, the air gap includes one or more spacers (1185) along at least one top corner of the air gap and at least one sidewall of the first and second conductive lines (120, see figure 14).
Regarding to claim 5, the air gap includes left and right spacers formed along the sidewalls of the first and second conductive lines, respectively, where the left and right spacers are coplanar with a top surface of the first and second conductive lines (120, see figure 14).
Regarding to claim 6, the air gap is formed as a continuous recess between the first and second conductive lines (120, see figure 14).
Regarding to claim 7, the air gap is formed as non-contiguous air gap segments that are spaced apart by the ILD to provide structural support to the sidewalls of the first and second conductive lines (120, see figure 14).
Regarding to claim 9, further comprising a dielectric layer (1495) conformally formed over the ILD (105/110), a top surface of the first and second conductive lines (120), and the top of the air gap (see figure 14).
Referring to figures 1-12, Geffken et al. teaches an integrated circuit structure, comprising:
one or more sets of first and second conductive lines (64) along a same direction in an interlayer dielectric (ILD, 34/36/38/40/42); and
an air gap (68, see figures 11-12) in the ILD (34/36/38/40/42) between the first and second conductive lines (64), the air gap extending across the ILD (34/36/38/40/42) to sidewalls of the first and second conductive lines (64, see figure 12).

It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the specific width of the first and second conductive lines (as in claim 1), the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 um (as in claim 2), the one or more spacers leave an opening in the air gap of approximately 100-300 nm (as in claim 4), the non-contiguous air gap segments (as in claim 8) and the depth of the first and second conductive lines (as in claims 10-11), since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 µm, the one or more spacers leave an opening in the air gap of approximately 100-300 nm, the depth of the first and second conductive lines), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 µm, the spacers leave an opening in the air gap of approximately 100-300 nm, the depth of the first and second conductive lines) or any unexpected results arising therefrom. Where patentability is said 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines, the depth of the first and second conductive lines in Geffken et al. in order to form a desired self-aligned airgap dielectric for low capacitance wiring in semiconductor devices (see paragraph# 2).
Regarding to claim 3, the air gap includes one or more spacers (60/48) along at least one top corner of the air gap and at least one sidewall of the first and second conductive lines (64, see figure 12).
Regarding to claim 5, the air gap includes left and right spacers (48) formed along the sidewalls of the first and second conductive lines, respectively, where the left and right spacers are coplanar with a top surface of the first and second conductive lines (64, see figure 12).
Regarding to claim 6, the air gap is formed as a continuous recess between the first and second conductive lines (64, see figure 12).
Regarding to claim 7, the air gap is formed as non-contiguous air gap segments that are spaced apart by the ILD to provide structural support to the sidewalls of the first and second conductive lines (see figure 12).
Regarding to claim 9, further comprising a dielectric layer (72) conformally formed over the ILD (34/36/38/40/42), a top surface of the first and second conductive lines (64), and the top of the air gap (see figure 12).
s 1-2, 4, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Publication No. 2019/0108942) or Basker et al. (U.S. Patent Publication No. 2018/0025974).
Referring to figures 1-12, Singh et al. teaches an integrated circuit structure, comprising:
one or more sets of first and second conductive lines (134/136) along a same direction in an interlayer dielectric (ILD, 102); and
an air gap 142, see figure 11) in the ILD (102) between the first and second conductive lines (134/136), the air gap extending across the ILD (102) to sidewalls of the first and second conductive lines (134/136, see figure 11).
However, the reference does not clearly teach the specific width of the first and second conductive lines (as in claim 1), the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 um (as in claim 2), the one or more spacers leave an opening in the air gap of approximately 100-300 nm (as in claim 4), the non-contiguous air gap segments (as in claim 8) and the depth of the first and second conductive lines (as in claims 10-11).
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the specific width of the first and second conductive lines (as in claim 1), the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 um (as in claim 2), the one or more spacers leave an opening in the air gap of approximately 100-300 nm (as in claim 4), the non-contiguous air gap segments (as in claim 8) and the depth of the first and second conductive lines (as in claims 10-11), since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- specific width of the first and second conductive lines, the width of the air gap and a distance between the 
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 µm, the spacers leave an opening in the air gap of approximately 100-300 nm, the depth of the first and second conductive lines) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines, the depth of the first and second conductive lines in Singh et al. in order to form a reliable electronic device.
Regarding to claim 6, the air gap (140) is formed as a continuous recess between the first and second conductive lines (134/136, see figure 11).
Regarding to claim 7, the air gap (140) is formed as non-contiguous air gap segments that are spaced apart by the ILD to provide structural support to the sidewalls of the first and second conductive lines (134/136, see figure 11).

Regarding to claim 12, the first and second conductive lines comprise parts of a multi-turn inductor (see figure 12).
Regarding to claim 13, the first conductive line is in an outer turn of the multi-turn inductor and the second conductive line is in an inner turn of the multi-turn inductor (see figure 11-12).
Regarding to claim 14, the first and second conductive lines (324/322) comprise transmission lines (see figure 11).	
Referring to figures 1-8, Basker et al. teaches an integrated circuit structure, comprising:
one or more sets of first and second conductive lines (152) along a same direction in an interlayer dielectric (ILD, 151); and
an air gap (153, see figure 8) in the ILD (151) between the first and second conductive lines (152), the air gap extending across the ILD (151) to sidewalls of the first and second conductive lines (152, see figure 8).
However, the reference does not clearly teach the specific width of the first and second conductive lines (as in claim 1), the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 um (as in claim 2), the one or more spacers leave an opening in the air gap of approximately 100-300 nm (as in claim 4), the non-contiguous air gap segments (as in claim 8) and the depth of the first and second conductive lines (as in claims 10-11).

	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive lines is approximately 1 to 10 µm, the spacers leave an opening in the air gap of approximately 100-300 nm, the depth of the first and second conductive lines) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the specific width of the first and second conductive lines, the width of the air gap and a distance between the first and second conductive 
Regarding to claim 6, the air gap (153) is formed as a continuous recess between the first and second conductive lines (152, see figure 8).
Regarding to claim 7, the air gap (153) is formed as non-contiguous air gap segments that are spaced apart by the ILD to provide structural support to the sidewalls of the first and second conductive lines (see figure 8).
Regarding to claim 9, further comprising a dielectric layer (158) conformally formed over the ILD (151), a top surface of the first and second conductive lines (152), and the top of the air gap (153, see figure 8).
Regarding to claim 12, the first and second conductive lines comprise parts of a multi-turn inductor (see figure 8).
Regarding to claim 13, the first conductive line is in an outer turn of the multi-turn inductor and the second conductive line is in an inner turn of the multi-turn inductor (see figure 8).
Regarding to claim 14, the first and second conductive lines (120) comprise transmission lines (see figure 8).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893